                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                        Plaintiff,                                       8:19CR216

        vs.
                                                                          ORDER
DATHAN MORRIS,

                        Defendant.

       This matter is before the court on the motion of Assistant Federal Public Defender John J.
Velasquez and the Office of the Federal Public Defender to withdraw as counsel for the defendant,
Dathan Morris (Filing No. 23). John J. Velasquez represents that the Office of the Federal Public
Defender has a conflict of interest in this matter. John J. Velasquez=s and the Office of the Federal
Public Defender=s motion to withdraw (Filing No. 23) is granted.
       Michael J. Tasset, P.O. Box 62, Oakland, Nebraska 68045, (402) 685-5647, is appointed
to represent Dathan Morris for the balance of these proceedings pursuant to the Criminal Justice
Act. John J. Velasquez shall forthwith provide Michael J. Tasset with the discovery materials
provided the defendant by the government and such other materials obtained by Mr. Velasquez
which are material to Mr. Morris=s defense.
       The clerk shall provide a copy of this order to Michael J. Tasset, and he shall file his
appearance forthwith.
       IT IS SO ORDERED.

       Dated this 5th day of August, 2019.

                                                      BY THE COURT:

                                                      s/ Susan M. Bazis
                                                      United States Magistrate Judge
